UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-08822 Capital Management Investment Trust (Exact name of registrant as specified in charter) 4520 Main Street,Suite 1425,Kansas City, MO (Address of principal executive offices) (Zip code) Matrix 360 Administration, LLC. 4520 Main Street Suite 1425 Kansas City, MO 64111 (Name and address of agent for service) Registrant's telephone number, including area code: 888.626.3863 Date of fiscal year end:11/30/2013 Date of reporting period: 11/30/2013 ITEM 1. REPORTS TO SHAREHOLDERS The Annual report to Shareholders for the period ended November 30, 2013 pursuant to Rule 30e-1 under the Investment Company Act of 1940 (the “1940 Act”), as amended (17 CFR 270.30e-1) is filed herewith. Annual Report 2013 Mid-Cap Fund Small-Cap Fund November 30, 2013 Capital Management Investment Trust This report and the financial statements contained herein are submitted for the general information of the shareholders of the Capital Management Funds (the “Funds”). This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the FDIC, Federal Reserve Board or any other agency, and are subject to investment risks, including possible loss of principal amount invested. Neither the Funds nor the Funds’ distributor is a bank. Distributor: Wellington Shields & Co., LLC, 140 Broadway, 44th Floor, New York, NY 10005, Phone 1-212-320-2025. Capital Management Funds Mid-Cap An investment in the Fund is subject to investment risks including the possible loss of some or all of the principal amount invested. The Fund is intended for aggressive investors seeking above-average gains and willing to accept the risks involved in investing in the securities of mid-cap companies. There can be no assurance that the Fund will be successful in meeting its investment objective. Since the Fund’s investment strategy utilizes equity securities (concentrating on mid-cap company securities), short-term investment instruments, and short sales, the Fund has some exposure to the risks associated with each of these investments. Investment in the Fund is also subject to the following risks: mid-cap securities risk, short-term investment risk and short sales risk. More information about these risks and other risks can be found in the Fund’s prospectus. Small-Cap An investment in the Fund is subject to investment risks, including the possible loss of some or all of the principal amount invested. The Fund is intended for aggressive investors seeking above-average gains and willing to accept the risks involved in investing in the securities of small-cap companies. There can be no assurance that the Fund will be successful in meeting its investment objective. Since the Fund’s investment strategy utilizes equity securities (concentrating on small-cap company securities), short-term investment instruments, derivative instruments, and short sales, the Fund has some exposure to the risks associated with each of these investments. Investment in the Fund is also subject to, among other things, small-cap securities risk, derivative instruments risk, short-term investment risk and short sales risk. More information about these risks and other risks can be found in the Fund’s prospectus. The performance information quoted in this Annual Report represents past performance, which is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. An investor may obtain performance data current to the most recent month-end by calling 1-888-626-3863. An investor should consider the investment objectives, risks and charges and expenses of the Funds carefully before investing. The prospectus contains this and other information about the Funds. A copy of the prospectus is available by calling Shareholder Services at 1-888-626-3863. The prospectus should be read carefully before investing. Stated performance in the Funds was achieved at some or all points during the year by waiving or reimbursing part of those Funds’ total expenses to ensure shareholders did not absorb expenses significantly greater than the industry norm. This Annual Report was first distributed to shareholders on or about January 29, 2014. December 19, 2013 Dear Capital Management Shareholders, The fiscal year ended November 30, 2013 closed with the S&P 500 posting its largest string of weekly advances in almost a decade.The gains underscore the breadth of the market’s advance amid an expanding economy, low interest rates and investor-friendly Federal Reserve policy. During the fiscal year ended November 30, 2013, both funds had positive performance with record highs achieved throughout the year.The Capital Management Mid-Cap Fund Institutional Shares (the Mid-Cap Fund) returned 29.66% versus 30.30% for the S&P 500 Total Return Index* and 33.33% for the Russell Mid-Cap Value Index*.The Capital Management Small-Cap Fund Institutional Shares (the Small-Cap Fund) returned 38.08% versus 43.90% for the S&P 600 Small-Cap Index* and 40.99% for the Russell 2000 Index*. The Mid-Cap Fund benefitted from the above-average performance of the Consumer Sector, Financials, Technology and Health Care.GNC Holdings, Constellation Brands, Seagate Technology and Salix Pharmaceuticals were up well above-average during the year.Decker’s Outdoor, Jarden Corp., WD 40 Co., Keystone Paper & Packaging, Deluxe Corp., Chicago Bridge & Iron and Hyster-Yale, with well above-average performance; positively impacted the Small-Cap Fund. On the negative side, precious metals, Teradata Corp., Kronos Worldwide and Dana Corp. were down during the year in the Mid-Cap Fund.In the Small-Cap Fund, Rayonier, Landauer Inc., Eagle Rock Energy, Central Fund of Canada, Covanta Holding, Birchcliff Energy and Gulf Island Fabrication had a negative impact on performance. The stock market absorbed several severe economic and political hits during the year including, the government shutdown, the Obamacare fiasco, and concerns about Fed tapering.The uncertainties surrounding tapering fears were addressed in Mr. Bernanke’s final news conference as Fed Chairman. With the recovery now on firmer ground, the equity market responded positively to the Fed’s recent action of winding down the bond-buying program designed to boost growth. The rally pushed the Dow Jones Industrial Average to its 45th record of the year.The Fed also gave assurance that short-term interest rates would stay low well after the bond-buying program ends.These moves are reflective of a more positive economy and a favorable outlook for the stock market well into the new year. Sincerely, Ralph J. Scarpa President Capital Management Associates, Inc. * The S&P 500 Total Return Index by Standard & Poor’s Corp. is a capitalization-weighted index comprising 500 issues listed on various exchanges, representing the performance of the stock market generally. The Russell Mid-Cap Value Index is a widely recognized unmanaged index designed to measure the performance of the mid-cap segment of the U.S. equity universe. The S&P 600 Small-Cap Index is the Standard & Poor’s Composite Index of 600 small-cap stocks and is a widely recognized, unmanaged index of common stock prices. The Russell 2000 Index is a widely recognized unmanaged index designed to measure the performance of the small-cap segment of the U.S. equity universe.Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track and individuals cannot invest directly in any index. The Funds may or may not purchase the types of securities represented by the S&P 500 Total Return Index, the Russell Mid-Cap Value Index, the S&P 600 Small-Cap Index or the Russell 2000 Index. Investment in the Funds is subject to investment risks, including the possible loss of some or all of the principal amount invested. There can be no assurance that the Funds will be successful in meeting their investment objective. The Funds are intended for aggressive investors seeking above-average gains and willing to accept the risks involved in investing in the securities of mid-cap companies or small-cap companies. Investment in the Mid-Cap Fund is also subject to, among other things, mid-cap securities risk and short sales risk. Investment in the Small-Cap Fund is also subject to, among other things, small-cap securities risk, derivative instruments risk and short sales risk. More information about these risks and other risks can be found in each Fund’s prospectus. Statements in this Annual Report that reflect projections or expectations of future financial or economic performance of the Funds and of the market in general and statements of the Funds’ plans and objectives for future operations are forward-looking statements. No assurance can be given that actual results or events will not differ materially from those projected, estimated, assumed or anticipated in any such forward-looking statements. Important factors that could result in such differences in addition to the other factors noted with such forward-looking statements include general economic conditions such as inflation, recession and interest rates. Past performance is not a guarantee of future results. Capital Management Mid-Cap Fund – Institutional Shares Performance Update - $25,000 Investment (Unaudited) For the period from November 30, 2003 to November 30, 2013 The graph assumes an initial investment of $25,000 at November 30, 2003. Average Annual Total Return Performance Returns for the period ended November 30, 2013 One Year Five Year Ten Year Capital Management Mid-Cap Fund – Institutional Shares 29.66% 16.05% 7.53% S&P 500 Total Return Index 30.30% 17.58% 7.68% Russell Mid-Cap Value Index 33.33% 21.64% 10.40% The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results. The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost. Updated performance data current to the most recent month-end can be obtained by calling 1-866-626-3863. The above graph depicts the performance of the Capital Management Mid-Cap Fund - Institutional Shares versus the S&P 500 Total Return Index and the Russell Mid-Cap Value Index. The S&P 500 Total Return Index by Standard & Poor’s Corp. is a capitalization-weighted index comprising 500 issues listed on various exchanges, representing the performance of the stock market generally. The Russell Mid-Cap Value Index is a widely recognized unmanaged index designed to measure the performance of the mid-cap segment of the U.S. equity universe. It includes those Russell Mid-Cap Index companies with lower price-to-book ratios and lower forecasted growth values. Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the S&P 500 Total Return Index and the Russell Mid-Cap Value Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the indices; so too with the Capital Management Mid-Cap Fund - Institutional Shares, which will not invest in certain securities comprising these indices. Capital Management Mid-Cap Fund – Investor Shares Performance Update - $10,000 Investment (Unaudited) For the period from November 30, 2003 to November 30, 2013 The graph assumes an initial investment of $10,000 ($9,700 after maximum sales load of 3.00%) at November 30, 2003. Average Annual Total Return Performance Returns for the period ended November 30, 2013 One Year Five Year Ten Year Capital Management Mid-Cap Fund – Investor Shares – No Sales Load 28.66% 15.17% 6.73% Capital Management Mid-Cap Fund – Investor Shares – 3% Maximum Sales Load 24.80% 14.47% 6.41% S&P 500 Total Return Index 30.30% 17.58% 7.68% Russell Mid-Cap Value Index 33.33% 21.64% 10.40% The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results. The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost. Updated performance data current to the most recent month-end can be obtained by calling 1-866-626-3863. The above graph depicts the performance of the Capital Management Mid-Cap Fund - Investor Shares versus the S&P 500 Total Return Index and the Russell Mid-Cap Value Index. The S&P 500 Total Return Index by Standard & Poor’s Corp. is a capitalization-weighted index comprising 500 issues listed on various exchanges, representing the performance of the stock market generally. The Russell Mid-Cap Value Index is a widely recognized unmanaged index designed to measure the performance of the mid-cap segment of the U.S. equity universe. It includes those Russell Mid-Cap Index companies with lower price-to-book ratios and lower forecasted growth values. Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the S&P 500 Total Return Index and the Russell Mid-Cap Value Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the indices; so too with the Capital Management Mid-Cap Fund – Investor Shares, which will not invest in certain securities comprising these indices. Capital Management Small-Cap Fund – Institutional Shares Performance Update - $25,000 Investment (Unaudited) For the period from November 30, 2003 to November 30, 2013 The graph assumes an initial investment of $25,000 at November 30, 2003. Average Annual Total Return Performance Returns for the period ended November 30, 2013 One Year Five Year Ten Year Capital Management Small-Cap Fund – Institutional Shares 38.08% 20.51% 9.49% S&P 600 Small-Cap Index 43.90% 22.44% 10.68% The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results. The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost. Updated performance data current to the most recent month-end can be obtained by calling 1-866-626-3863. The above graph depicts the performance of the Capital Management Small-Cap Fund - Institutional Shares versus the S&P 600 Small Cap Index. The S&P 600 Small-Cap Index is the Standard & Poor’s Composite Index of 600 small-cap stocks and is a widely recognized, unmanaged index of common stock prices. Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the S&P 600 Small-Cap Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the index; so too with the Capital Management Small-Cap Fund – Institutional Shares, which will not invest in certain securities comprising the index. Capital Management Small-Cap Fund – Investor Shares Performance Update - $10,000 Investment (Unaudited) For the period from November 30, 2003 to November 30, 2013 The graph assumes an initial investment of $10,000 ($9,700 after maximum sales load of 3.00%) at November 30, 2003. Average Annual Total Return Performance Returns for the period ended November 30, 2013 One Year Five Year Ten Year Capital Management Small-Cap Fund – Investor Shares – No Sales Load 37.63% 20.11% 9.24% Capital Management Small-Cap Fund – Investor Shares – 3% Maximum Sales Load 33.50% 19.38% 8.91% S&P 600 Small-Cap Index 43.90% 22.44% 10.68% The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results. The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost. Updated performance data current to the most recent month-end can be obtained by calling 1-866-626-3863. The above graph depicts the performance of the Capital Management Small-Cap Fund – Investor Shares versus the S&P 600 Small-Cap Index. The S&P 600 Small-Cap Index is the Standard & Poor’s Composite Index of 600 small cap stocks and is a widely recognized, unmanaged index of common stock prices. Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the S&P 600 Small-Cap Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the index; so too with the Capital Management Small-Cap Fund – Investor Shares, which will not invest in certain securities comprising the index. Fund Expense Example (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, which may include sales charges (loads) on purchase payments and (2) ongoing costs, including management fees; distribution (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period as indicated below. Actual Expenses – The first line of each table below provides information about the actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes – The last line of each table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed annual rate of return of 5% before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds by comparing this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in each table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) on purchase payments. Therefore, the last line of each table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Mid–Cap Institutional Class Shares Expense Example Beginning Account Value June 1, 2013 Ending Account Value November 30, 2013 Expenses Paid During Period* Actual (+11.78%) $ 1,000.00 $ 1,117.80 Hypothetical (5% annual return before expenses) $ 1,000.00 $ 1,017.55 $ 7.59 Mid–Cap Investor Class Shares Expense Example Beginning Account Value June 1, 2013 Ending Account Value November 30, 2013 Expenses Paid During Period* Actual (+11.32%) $ 1,000.00 $ 1,113.20 $ 11.92 Hypothetical (5% annual return before expenses) $ 1,000.00 $ 1,013.79 $ 11.36 Small–Cap Institutional Class Shares Expense Example Beginning Account Value June 1, 2013 Ending Account Value November 30, 2013 Expenses Paid During Period** Actual (+15.94%) $ 1,000.00 $ 1,159.40 Hypothetical (5% annual return before expenses) $ 1,000.00 $ 1,017.55 Small–Cap Investor Class Shares Expense Example Beginning Account Value June 1, 2013 Ending Account Value November 30, 2013 Expenses Paid During Period** Actual (+15.78%) $ 1,000.00 $ 1,157.80 Hypothetical (5% annual return before expenses) $ 1,000.00 $ 1,015.89 * Actual expenses are based on expenses incurred in the most recent six-month period. The Mid-Cap Fund’s annualized six-month expense ratios are 1.50% for Institutional Shares and 2.25% for Investor Shares. The values under “Expenses Paid During Period” are equal to the annualized ratio multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). ** Actual expenses are based on expenses incurred in the most recent six-month period. The Small-Cap Fund’s annualized six-month expense ratios are 1.50% for Institutional Shares and 1.83% for Investor Shares. The values under “Expenses Paid During Period” are equal to the annualized ratio multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Fund Expense Example (Unaudited) Total Fund operating expense ratios as stated in the Funds’ currentprospectus dated April 1, 2013 were as follows: Capital Management Mid-Cap Fund Institutional Shares, gross of fee waivers and/or expense reimbursements 1.82% Capital Management Mid-Cap Fund Institutional Shares, after waivers and/or reimbursements * 1.52% Capital Management Mid-Cap Fund Investor Shares, gross of fee waivers and/or expense reimbursements 2.57% Capital Management Mid-Cap Fund Investor Shares, after waivers and/or reimbursements * 2.27% Capital Management Small-Cap Fund Institutional Shares, gross of fee waivers and/or expense reimbursements 1.96% Capital Management Small-Cap Fund Institutional Shares, after waivers and/or reimbursements * 1.53% Capital Management Small-Cap Fund Investor Shares, gross of fee waivers and/or expense reimbursements 2.71% Capital Management Small-Cap Fund Investor Shares, after waivers and/or reimbursements * 2.28% * The Advisor has entered into a contractual agreement with each Fund under which it has agreed to waive or reduce its fees and to assume other expenses of the Funds, if necessary, in an amount that limits “Total Annual Fund Operating Expenses” (exclusive of interest, taxes, brokerage fees and commissions, extraordinary expenses, payments, if any, under a Rule 12b-1 Plan, and Acquired Fund Fees and Expenses) to not more than 1.50%. The contractual agreement cannot be terminated prior to April 1, 2014 without the Trust’s Board of Trustees’ approval. Total Gross Operating Expenses during the year ended November 30, 2013 were 1.75%, 2.50%, 1.85%, and 2.60% for the Mid-Cap Fund Institutional Shares, Mid-Cap Fund Investor Shares, Small-Cap Fund Institutional Shares and Small-Cap Fund Investor Shares, respectively. Please see the Information About Your Fund’s Expenses, the Financial Highlights and Notes to Financial Statements (Notes 2 & 3) sections of this report for expense related disclosure during the year ended November 30, 2013. For more information on Fund expenses, please refer to the Funds’ prospectus, which can be obtained from your investment representative or by calling 1-888-626-3863. Please read it carefully before you invest or send money. Capital Management Mid-Cap Fund SCHEDULE OF INVESTMENTS As of November 30, 2013 Shares Value Common Stock -97.47% Auto Parts & Equipment - 2.23% Dana Holding Corp. $ Banks - 2.81% First Republic Bank Beverages - 6.52% * Constellation Brands , Inc. - Class A Dr. Pepper Snapple Group, Inc. Chemicals - 4.35% RPM International, Inc. Commercial Services - 5.49% Cintas Corp. * Quanta Services, Inc. Computers - 4.75% Seagate Technology PLC Syntel, Inc. Electrical Components & Equipment - 3.03% Energizer Holdings, Inc. Food - 1.90% McCormick & Co., Inc. Hand & Machine Tools - 10.77% Lincoln Electric Holdings, Inc. Snap-On, Inc. Stanley Black & Decker, Inc. Healthcare - Products - 6.37% DENTSPLY International, Inc. * Henry Schein, Inc. Healthcare - Services - 2.68% Quest Diagnostics, Inc. Household Products & Wares - 7.35% Newell Rubbermaid, Inc. Tupperware BrandsCorp. Internet - 1.57% IAC/InterActiveCorp. See Notes to Financial Statements Capital Management Mid-Cap Fund SCHEDULE OF INVESTMENTS As of November 30, 2013 Shares Value Common Stock - 97.47% (continued) Iron & Steel - 3.44% Cliffs Natural Resources, Inc. $ Machinery - Diversified - 4.65% * Chart Industries, Inc. Nordson Corp. Mining - 3.30% Silver Wheaton Corp. Yamana Gold, Inc. Miscellaneous Manufacturing - 2.32% Hillenbrand, Inc. Oil & Gas - 3.17% Energen Corp. Oil & Gas Services - 2.43% * Cameron International Corp. Pharmaceuticals - 4.66% * Salix Pharmaceuticals Ltd. Real Estate - 2.41% W.P. Carey, Inc. Retail - 6.67% GNC Holdings, Inc. - Class A Ross Stores, Inc. Semiconductors - 4.60% LSI Corp. Microchip Technology, Inc. Total Common Stock (Cost $11,628,134) Exchange-Traded Funds - 1.53% * SPDR Gold Shares Total Exchange-Traded Funds (Cost $187,561) Investment Companies - 1.50% ** Wells Fargo Advantage Money Market Fund Class I, 0.01% Total Investment Companies (Cost $273,501) See Notes to Financial Statements Capital Management Mid-Cap Fund SCHEDULE OF INVESTMENTS As of November 30, 2013 Value Total Investments (Cost $12,089,196) - 100.50% $ Liabilities In Excess of Other Assets, net - (0.50)% ) Net Assets - 100.00% $ * Non-income producing investment. ** Rate shown represents the rate at November 30, 2013 which is subject to change and resets daily. See Notes to Financial Statements Capital Management Mid-Cap Fund SCHEDULE OF INVESTMENTS As of November 30, 2013 % of Net Industry Assets Value Auto Parts & Equipment % $ Banks % Beverages % Chemicals % Commercial Services % Computers % Electrical Components & Equipment % Exchange Traded Funds % Food % Hand & Machine Tools % Healthcare - Products % Healthcare - Services % Household Products & Wares % Internet % Investment Companies % Iron & Steel % Machinery - Diversified % Mining % Miscellaneous Manufacturing % Oil & Gas % Oil & Gas Services % Pharmaceuticals % Real Estate % Retail % Semiconductors % % $ See Notes to Financial Statements Capital Management Small-Cap Fund SCHEDULE OF INVESTMENTS As of November 30, 2013 Shares Value Closed-End Funds - 0.83% Central Fund of Canada, Ltd. $ Total Closed-End Funds (Cost $210,500) Common Stock- 95.85% Apparel - 5.04% * Deckers Outdoor Corp. Banks - 2.77% Bryn Mawr Bank Corp. Chemicals - 6.21% Stepan Co. Zep, Inc. Commercial Services - 10.75% Deluxe Corp. * H&E Equipment Services, Inc. Heartland Payment Systems, Inc. Computers - 1.00% * Mercury Systems Inc Cosmetics & Personal Care - 2.22% Inter Parfums, Inc. Distribution & Wholesale - 3.22% Watsco, Inc. Electric - 5.74% Black Hills Corp. NorthWestern Corp. Electronics - 2.36% * Rofin-Sinar Technologies, Inc. Engineering & Construction - 4.67% Chicago Bridge & Iron Co. NV Environmental Control - 2.18% Covanta Holding Corp. Food - 5.24% B&G Foods, Inc. * Chefs' Warehouse Inc/The Forest Products & Paper - 4.87% KapStone Paper and Packaging Corp. See Notes to Financial Statements Capital Management Small-Cap Fund SCHEDULE OF INVESTMENTS As of November 30, 2013 Shares Value Common Stock- 95.85% (continued) Gas - 3.44% Questar Corp. $ South Jersey Industries, Inc. Healthcare - Products - 2.25% Meridian Bioscience, Inc. Household Products & Wares - 6.40% * Jarden Corp. WD-40 Co. Iron & Steel - 2.94% Carpenter Technology Corp. Machinery - Construction & Mining - 5.08% Hyster-Yale Materials Handling, Inc. Oil & Gas - 3.40% * Birchcliff Energy Ltd. Precision Drilling Corp. Pipelines - 1.25% Eagle Rock Energy Partners LP REITs - 2.42% Rayonier, Inc. Retail - 3.23% Buckle, Inc. Semiconductors - 4.69% * Silicon Image, Inc. * SunEdison, Inc. Software - 2.11% * Tangoe, Inc. Trucking & Leasing - 2.37% Textainer Group Holdings Ltd. Total Common Stock(Cost $9,554,170) Investment Companies - 6.33% ** Wells Fargo Advantage Money Market Fund Class I, 0.01% Total Investment Companies (Cost $1,038,536) See Notes to Financial Statements Capital Management Small-Cap Fund SCHEDULE OF INVESTMENTS As of November 30, 2013 Value Total Investments (Cost $10,803,206) - 103.01% $ Liabilities in Excess of Other Assets, net - (3.01)% ) Net Assets - 100.00% $ * Non-income producing investment. ** Rate shown represents the rate at November 30, 2013 which is subject to change and resets daily. The following abbreviations are used in this portfolio: LP - Limited Partnership NV - Naamloze Vennootschap (Dutch) REIT - Real Estate Investment Trust See Notes to Financial Statements Capital Management Small-Cap Fund SCHEDULE OF INVESTMENTS As of November 30, 2013 % of Net Industry Assets Value Apparel % $ Banks % Chemicals % Closed-End Funds % Commercial Services % Computers % Cosmetics & Personal Care % Distribution & Wholesale % Electric % Electronics % Engineering & Construction % Environmental Control % Food % Forest Products & Paper % Gas % Healthcare - Products % Household Products & Wares % Investment Companies % Iron & Steel % Machinery - Construction & Mining % Oil & Gas % Pipelines % REITs % Retail % Semiconductors % Software % Trucking & Leasing % Total % $ See Notes to Financial Statements Capital Management Funds STATEMENTS OF ASSETS AND LIABILITIES As ofNovember 30, 2013 Mid-Cap Fund Small-Cap Fund Assets: Investments, at cost $ $ Investments, at value (note 1) Receivables: Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Distributions payable Due to advisor (note 2) Due to administrator (note 2) Distribution and Service (12b-1) fees - Investor Shares (note 3) Investments purchased - Fund shares redeemed - Other liabilities and accrued expenses Total liabilities Total Net Assets $ $ Net Assets consist of: Capital (par value and paid in surplus) $ $ Accumulated net investment loss ) ) Net unrealized appreciation on investments Total Net Assets $ $ Institutional Shares: Institutional Shares Outstanding, $0.01 par value (unlimited shares authorized): Net Assets - Institutional Shares $ $ Net Asset Value, Maximum Offering and Redemption Price Per Share $ $ Investor Shares: Investor Shares Outstanding, $0.01 par value (unlimited shares authorized): Net Assets - Investor Shares $ $ Net Asset Value and Redemption Price Per Share $ $ Maximum Offering Price Per Mid-Cap Investor Share (Net Asset Value / 0.97) $ Maximum Offering Price Per Small-Cap Investor Share (Net Asset Value / 0.97) $ See Notes to Financial Statements Capital Management Funds STATEMENTS OF OPERATIONS For the year ended November 30, 2013 Mid-Cap Fund Small-Cap Fund Investment income: Dividends $ $ Foreign withholding tax ) ) Interest 53 64 Total investment income Expenses: Advisory fees (note 2) Distribution and service (12b-1) fees - Investor Shares (note 3) Administration fees (note 2) Legal fees Audit and tax preparation fees Trustees' fees and meeting expenses Other operating expenses Custody fees Securities pricing fees Registration and filing fees Total Expenses Less: Advisory fees waived (note 2) ) ) Distribution and service (12b-1) fees waived (note 2) - ) Net Expenses Net Investment Income (Loss) ) Realized and unrealized gain on investments: Net realized gain on investment transactions Net change in unrealized appreciation on investments Net Realized and Unrealized Gain on Investments Net Increase in Net Assets Resulting from Operations $ $ See Notes to Financial Statements Capital Management Funds STATEMENTS OF CHANGES IN NET ASSETS Mid-Cap Fund For the fiscal year ended November 30, 2013 November 30, 2012 Increase (Decrease) in Net Assets From: Operations: Net investment loss $ ) $ ) Net realized gain (loss) on investment transactions ) Net change in unrealized appreciation on investments Net Increase in Net Assets Resulting from Operations Distributions to shareholders from: Net realized gain from investment transactions Institutional Shares ) - Investor Shares ) - Decrease in Net Assets Resulting from Distributions ) - Capital Share Transactions: (note 6) Institutional Shares Shares sold - Reinvested dividends and distributions - Shares repurchased ) ) Investor Shares Shares sold Reinvested dividends and distributions - Shares repurchased ) ) Increase (Decrease) in Net Assets from Capital Share Transactions ) Net Increase in Net Assets Net Assets: Beginning of year End of year $ $ Accumulated Net Investment Loss $ ) $ ) See Notes to Financial Statements Capital Management Funds STATEMENTS OF CHANGES IN NET ASSETS Small-Cap Fund For the fiscal year ended November 30, 2013 November 30, 2012 Increase (Decrease) in Net Assets From: Operations: Net investment income $ $ Net realized gain on investment transactions Net change in unrealized appreciation (depreciation) on investments ) Net Increase in Net Assets Resulting from Operations Distributions to shareholders from: Net investment income Institutional Shares ) ) Investor Shares - ) In excess of net investment income Institutional Shares ) ) Investor Shares ) ) Net realized capital gains Institutional Shares ) ) Investor Shares ) ) Decrease in Net Assets Resulting from Distributions ) ) Capital Share Transactions: (note 6) Institutional Shares Shares sold Reinvested dividends and distributions Shares repurchased - - Investor Shares Shares sold - Reinvested dividends and distributions Shares repurchased - - Increase in Net Assets from Capital Share Transactions Net Increase in Net Assets Net Assets: Beginning of year End of year $ $ Accumulated Net Investment Loss $ ) $ ) See Notes to Financial Statements Capital Management Funds FINANCIAL HIGHLIGHTS For a share outstanding during each fiscal year ended Mid-Cap Fund Institutional Shares November 30, Net Asset Value, Beginning of Year $ Investment Operations: Net investment income (loss) - (a) Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income - ) From net realized capital gains ) - ) - - Total distributions ) - ) - ) Net Asset Value, End of Year $ Total Return (b) % Ratios/Supplemental Data Net Assets, End of Year (in 000's) $ Ratio of Gross Expenses to Average Net Assets (c) % Ratio of Net Expenses to Average Net Assets (c) % Ratio of Net Investment Income (Loss) to Average Net Assets % )% )% %) % Portfolio Turnover Rate % (a) Net investment income resulted in less than $0.01 per share. (b) Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund assuming reinvestment of dividends. (c) The expense ratios listed above reflect total expenses prior to any waivers and reimbursements (gross expense ratio) and after any waivers and reimbursements (net expense ratio). See Notes to Financial Statements Capital Management Funds FINANCIAL HIGHLIGHTS For a share outstanding during each fiscal year ended Mid-Cap Fund Investor shares November 30, Net Asset Value, Beginning of Year $ Investment Operations: Net investment loss ) Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net realized capital gains ) - ) - - Total distributions ) - ) - - Net Asset Value, End of Year $ Total Return (a) % Ratios/Supplemental Data Net Assets, End of Year (in 000's) $ Ratio of Gross Expenses to Average Net Assets (b) % Ratio of Net Expenses to Average Net Assets (b) % Ratio of Net Investment Loss to Average Net Assets %) %) %) %) %) Portfolio Turnover Rate % (a) Total in the above table represents the rate that the investor would have earned or lost on an investment in the Fund assuming reinvestment of dividends. (b) The expense ratios listed above reflect total expenses prior to any waivers and reimbursements (gross expense ratio) and after any waivers and reimbursements (net expense ratio). See Notes to Financial Statements Capital Management Funds FINANCIAL HIGHLIGHTS For a share outstanding during each fiscal year ended Small-Cap Fund Institutional Shares November 30, Net Asset Value, Beginning of Year $ Investment Operations: Net investment income (loss) (a) ) - (b) Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income ) ) ) - - (b) In excess of net investment income ) From net realized capital gains ) - Total distributions ) Net Asset Value, End of Year $ Total Return (c) % Ratios/Supplemental Data Net Assets, End of Year (in 000's) $ Ratio of Gross Expenses to Average Net Assets (d) % Ratio of Net Expenses to Average Net Assets (d) % Ratio of Net Investment Income (Loss) to Average Net Assets % % % )% % Portfolio Turnover Rate % (a) Net investment income per share is based on average shares outstanding for the year ended November 30, 2013. (b) Net investment income and distributions from net investment income resulted in less than $0.01 per share. (c) Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund assuming reinvestment of dividends. (d) The expense ratios listed above reflect total expenses prior to any waivers and reimbursements (gross expense ratio) and after any waivers and reimbursements (net expense ratio). See Notes to Financial Statements Capital Management Funds FINANCIAL HIGHLIGHTS For a share outstanding during each fiscal year ended Small-Cap Fund Investor shares November 30, Net Asset Value, Beginning of Year $ Investment Operations: Net investment income (loss) ) (a) ) ) Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income - ) ) - - In excess of net investment income ) ) ) - - From net realized capital gains ) - Total distributions ) - Net Asset Value, End of Year $ Total Return (b) % Ratios/Supplemental Data Net Assets, End of Year (in 000's) $ 99 Ratio of Gross Expenses to Average Net Assets (c) % Ratio of Net Expenses to Average Net Assets (c) % Ratio of Net Investment Income (Loss) to Average Net Assets )% % % )% )% Portfolio Turnover Rate % (a) Net investment loss per share is based on average shares outstanding for the year ended November 30, 2013. (b) Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund assuming reinvestment of dividends. (c) The expense ratios listed above reflect total expenses prior to any waivers and reimbursements (gross expense ratio) and after any waivers and reimbursements (net expense ratio). See Notes to Financial Statements Capital Management Fund Notes to Financial Statements November 30, 2013 1. Organization and Significant Accounting Policies The Capital Management Mid-Cap Fund and the Capital Management Small-Cap Fund (collectively the “Funds” and individually the “Mid-Cap Fund” and “Small-Cap Fund”) are series funds. The Funds are part of the Capital Management Investment Trust (the “Trust”), which was organized as a Massachusetts Business Trust and is registered under the Investment Company Act of 1940 (the “1940 Act”), as amended, as an open-ended management investment company. The Funds are each classified as a “diversified” company as defined in the 1940 Act. The Mid-Cap Fund commenced operations on January 27, 1995. The investment objective of the Fund is to seek long-term capital appreciation through investment in equity securities of medium-capitalization companies, consisting of common and preferred stocks and securities convertible into common stocks. The Small-Cap Fund commenced operations on January 12, 1999. The investment objective of the Fund is to seek long-term capital appreciation with a secondary consideration of current income through investment in equity securities of small capitalization companies, consisting primarily of common and preferred stocks and securities convertible into common stocks. Each Fund offers two classes of shares (Institutional Shares and Investor Shares). Each class of shares has equal rights as to assets of the respective Fund, and the classes are identical except for differences in their sales charge structures and ongoing distribution and service fees. Income, expenses (other than distribution and service fees, which are only attributable to the Investor Shares), and realized and unrealized gains or losses on investments are allocated to each class of shares based upon its relative net assets. Both classes have equal voting privileges, except where otherwise required by law or when the Board of Trustees (the “Trustees”) determines that the matter to be voted on affects only the interests of the shareholders of a particular class. The following accounting policies have been consistently followed by the Funds and are in conformity with accounting principles generally accepted in the United States of America (“GAAP”) in the investment company industry. Investment Valuation The Funds’ investments in securities are carried at value. Securities listed on an exchange or quoted on a national market system are valued at the last sales price as of 4:00 p.m. Eastern Time. Securities traded in the NASDAQ over-the-counter market are generally valued at the NASDAQ Official Closing Price. Other securities traded in the over-the-counter market and listed securities for which no sale was reported on that date are valued at the most recent bid price. Securities and assets for which representative market quotations are not readily available (e.g., if the exchange on which the portfolio security is principally traded closes early or if trading of the particular portfolio security is halted during the day and does not resume prior to the Funds’ net asset value calculation) or which cannot be accurately valued using the Funds’ normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Trustees. Fair value pricing may be used, for example, in situations where (i) a portfolio security is so thinly traded that there have been no transactions for that security over an extended period of time; (ii) the exchange on which the portfolio security is principally traded closes early; or (iii) trading of the portfolio security is halted during the day and does not resume prior to the Funds’ net asset value calculation. A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Funds’ normal pricing procedures. Investment companies are valued at net asset value. Instruments with maturities of 60 days or less are valued at amortized cost, which approximates market value. Capital Management Fund Notes to Financial Statements November 30, 2013 1. Organization and Significant Accounting Policies (Continued) In accordance with the authoritative guidance on fair value measurements and disclosure under GAAP, the Funds disclose fair value of their investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The objective of a fair value measurement is to determine the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price). Accordingly, the fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy under GAAP are described below: Level 1 - quoted prices in active markets for identical securities Level 2 - other significant observable inputs (including quoted prices for identical securities in inactive markets, prices for similar securities, interest rates, amortized cost, credit risk, etc.) Level 3 - significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the valuation inputs, representing 100% of the Funds’ investments, used to value the Funds’ net assets as of November 30, 2013: Mid-Cap Fund Security Classification (a) Level 1 (Quoted Prices) Level 2 (Other Significant Observable Inputs) Totals Common Stocks (b) $ $
